Order entered December 24, 1969 unanimously modified on the law to the extent of directing summary judgment for plaintiff for the sum $1,200.38 without interest and, as so modified, affirmed, without costs and without disbursements. In this accounting action defendant concedes a balance due plaintiff of $1,200.38 and has tendered that sum. Judgment to that extent should have been rendered. The disputed item as to the propriety of hiring an attorney, the services rendered and the value thereof should be determined by the court or a Special Referee. Concur — Stevens, P. J., Eager, McNally, Steuer and Tilzer, JJ.